UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7357



JOHN R. WILCOX, JR.,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-2133-DKC)


Submitted:   November 8, 2001            Decided:   November 19, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John R. Wilcox, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John R. Wilcox, Jr., appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint as friv-

olous under 28 U.S.C.A. § 1915(e)(2) (West Supp. 2001).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we grant Wilcox’s motion to amend

his informal brief and affirm on the reasoning of the district

court. See Wilcox v. Department of Pub. Safety, No. CA-01-2133-DKC

(D. Md. filed July 31, 2001; entered Aug. 1, 2001).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2